              Case 2:20-cv-00058-RSL Document 39 Filed 03/10/21 Page 1 of 2




                                                         THE HONORABLE ROBERT S. LASNIK
1

2

3

4

5

6

7                                  UNITED STATES DISTRICT COURT
8                                 WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
9

10   JARED ZAMZOW, individually,                           NO. 2:20-CV-00058-RSL

11                   Plaintiff,
                                                           STIPULATED MOTION AND
12           v.                                            ORDER FOR DISMISSAL WITH
                                                           PREJUDICE
13   WELLS FARGO COMPANY,
                                                           [Clerk’s Action Required]
14                   Defendant.

15

16                                           STIPULATION

17           Pursuant to FRCP 41(a)(1), the parties in this matter, by and through their counsel of

18   record, hereby stipulate to a dismissal of Plaintiff’s claims with prejudice and without fees and

19   costs to either party, and request that the Court enter an Order reflecting the same.

20    DATED: January 28, 2021                    DATED: January 28, 2021

21   By: _/s/Ryan R. Jones                        By: s/ Jared Zamzow (see attached signed copy)
     Ryan R. Jones, WSBA #52566                     Jared Zamzow, pro se
22
     Suzanne K. Michael, WSBA #14072                5110 Charriton Drive
23   Fisher & Phillips LLP                          Houston, TX 77039
     1201 Third Ave., Suite 2750                    Phone: (206)817-7916
24   Seattle, WA 98101                              E-mail: JT112RBZ@gmail.com
     Phone: 206-682-2308
25   Email: rrjones@fisherphillips.com
             smichael@fisherphillips.com
26
     Attorneys for Defendants
                                                                            FISHER & PHILLIPS LLP
      STIPULATED MOTION AND ORDER FOR DISMISSAL                       1201 THIRD AVENUE, SUITE 2750
      WITH PREJUDICE (20-00058-RSL) - Page 1                                  SEATTLE, WA 98101
                                                                    Phone: (206) 682-2308 Fax: (206) 682-7908

     FP 39705739.2
              Case 2:20-cv-00058-RSL Document 39 Filed 03/10/21 Page 2 of 2




1                                                ORDER

2            The matter before the Court is the parties’ Stipulated Motion for Dismissal With

3    Prejudice and without fees and costs to either party.

4            Having considered the pleadings and all records before the court, including the parties’

5    Stipulated Motion for Dismissal,

6            IT IS ORDERED:

7            Plaintiff’s claims are hereby dismissed with prejudice and without fees and costs to

8    either party.

9            Dated this 10th day of March 2021
10

11                                                           A
                                                             Robert S. Lasnik
12
                                                             United States District Judge
13

14   Presented by:                               Approved:

15   By: _/s/Ryan R. Jones                        By: / Jared Zamzow (see attached signed copy)
     Ryan R. Jones, WSBA #52566                  Jared Zamzow, pro se
16
     Suzanne K. Michael, WSBA #14072             5110 Charriton Drive
17   Fisher & Phillips LLP                       Houston, TX 77039
     1201 Third Ave., Suite 2750                 Phone: (206)817-7916
18   Seattle, WA 98101                           E-mail: JT112RBZ@gmail.com
     Phone: 206-682-2308
19   Facsimile: 206-682-7908
     Email: rrjones@fisherphillips.com
20
             smichael@fisherphillips.com
21    Attorneys for Defendants

22

23

24

25

26
                                                                             FISHER & PHILLIPS LLP
      STIPULATED MOTION AND ORDER FOR DISMISSAL                        1201 THIRD AVENUE, SUITE 2750
      WITH PREJUDICE (20-00058-RSL) - Page 2                                   SEATTLE, WA 98101
                                                                     Phone: (206) 682-2308 Fax: (206) 682-7908

     FP 39705739.2
